Case 3:20-cv-00879-LAB-NLS Document 31 Filed 03/31/21 PageID.656 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11
                        SOUTHERN DISTRICT OF CALIFORNIA
12

13

14   ISMAEL ORTEGA, KRISINDA                CASE NO. 3:20-cv-0879-LAB-NLS
     WOLFE, DORIS WILLIAMS-
15                                           ORDER:
     JENKINS, and LILIA SILVA,
16   individuals, on behalf of themselves    (1) GRANTING PRELIMINARY
     and on behalf of all persons similarly       APPROVAL OF SETTLEMENT;
17   situated,
                                              (2) APPROVING CLASS NOTICE;
18
                 Plaintiffs,               (3) APPOINTING SETTLEMENT
19                                             ADMINISTRATOR; AND
20   v.                                    (4) SCHEDULING FINAL
21                                             APPROVAL HEARING
     LOYAL SOURCE GOVERNMENT
22   SERVICES LLC, a limited liability
     company; and DOES 1 through 50,
23   inclusive,
24
                 Defendant.
25

26

27

28

                                                                    20cv879-LAB-NLS
Case 3:20-cv-00879-LAB-NLS Document 31 Filed 03/31/21 PageID.657 Page 2 of 5



 1                 On March 22, 2021, a hearing was held on the motion of Plaintiffs
 2   Ismael Ortega, Krisinda Wolfe, Doris Williams-Jenkins and Lilia Silva
 3   (“Plaintiffs”) for preliminary approval of the parties’ proposed settlement
 4   (“Settlement”) with Defendant Loyal Source Government Services, LLC
 5   (“Defendant”), approval of the notice to be sent to the class about the settlement,
 6   and the setting of a date for the hearing on final approval of the settlement.
 7                 The Court, having read and considered the papers on the motion, the
 8   arguments of counsel, and the law, and good cause appearing therefore,
 9                 ORDERS:
10            1.   This Order incorporates the defined terms in the Class Action
11   Settlement Agreement (the “Agreement”) (Declaration of Kyle Nordrehaug, Exh.
12   #1). Pursuant to the terms of the Agreement, Plaintiff and Participating Class
13   Members will take only that which is stated in the Agreement as approved by the
14   Court.
15            2.   Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
16   (“CAFA”), the Defendant caused the mailing of the CAFA Notice to the Attorney
17   General of the United States and the appropriate state official in each state in which
18   a Class Member reportedly resides at the time of CAFA Notice according to
19   Defendant’s records and as updated following a National Change of Address
20   search. Accordingly, the Court finds that Defendant has discharged its obligations
21   under CAFA to provide notice to the appropriate federal and state officials.
22            3.   Pursuant to the Agreement, the Class is both the California Class and
23   the FCRA Class, as defined herein. The California Class is defined as all
24   individuals who worked for Defendant in California as non-exempt employees
25   during the California Class Period (the “California Class”). The “California Class
26   Period” is February 14, 2016 to September 29, 2020. The FCRA Class is defined as
27   all employees or prospective employees of Defendant in the United States for
28   whom Defendant procured a background check during the FCRA Class Period (the
                                              -1-
                                                                             20cv879-LAB-NLS
Case 3:20-cv-00879-LAB-NLS Document 31 Filed 03/31/21 PageID.658 Page 3 of 5



 1   “FCRA Class”). The “FCRA Class Period” is February 14, 2018 to September 29,
 2   2020. The Court finds for settlement purposes only that this Class and these
 3   subclasses satisfy the requirements of Fed. R. Civ. Proc. 23.
 4         4.     The parties’ Agreement is granted preliminary approval as it meets the
 5   criteria for preliminary settlement approval. The Settlement falls within the range of
 6   possible approval as fair, adequate and reasonable, and appears to be the product of
 7   arm’s-length and informed negotiations and to treat all Class Members fairly.
 8   Continued litigation would have been expensive for both sides. The Parties
 9   acknowledge that litigating and trying this action may have resulted in delay of any
10   recovery, involved significant risk as to liability and certification, and led to
11   possible appeals. Class Counsel received the relevant information for the Class.
12   Plaintiffs have adequately demonstrated that the agreement to settle did not occur
13   until Class Counsel possessed sufficient information to evaluate the case and make
14   an informed decision about settlement.
15         5.     The Parties’ proposed notice plan is constitutionally sound because
16   individual notices will be mailed to all Class Members whose identities are known
17   to the parties, and such notice is the best notice practicable. The Parties’ proposed
18   Notice of Pendency of Class Action Settlement and Hearing Date for Court
19   Approval (“Class Notice”), attached to the Agreement as Exhibit A, sufficiently
20   informs Class Members of the terms of the Settlement, their rights under the
21   Settlement, their rights to object to the Settlement, their right to receive a
22   Settlement Share or elect not to participate in the Settlement, and the processes for
23   doing so, and the date and location of the final approval hearing, and therefore is
24   approved.
25         6.     Any Class Member who does not submit a valid request for exclusion
26   will be deemed a Participating Class Member and will be entitled to receive a
27   Settlement Share based upon the allocation formula in the Agreement.
28
                                              -2-
                                                                            20cv879-LAB-NLS
Case 3:20-cv-00879-LAB-NLS Document 31 Filed 03/31/21 PageID.659 Page 4 of 5



 1         7.     Any Class Member who wishes to comment on or object to the
 2   Settlement, the attorneys’ fees and costs, and/or the proposed Class Representative
 3   Service Payment, or who elects not to participate in the Settlement, has until 60
 4   days after the mailing of the Class Notice to submit his or her written comment,
 5   objection, or request for exclusion in Settlement pursuant to the procedures set forth
 6   in the Class Notice. Class Counsel must file their application for the attorneys’ fees
 7   and costs no later than 14 days prior to the end of the objection period, and the
 8   application will be heard at the Final Approval Hearing.
 9         8.     KCC, LLC is appointed to act as the Settlement Administrator,
10   pursuant to the terms set forth in the Settlement. Blumenthal Nordrehaug Bhowmik
11   De Blouw LLP is approved as Class Counsel and the Plaintiffs are approved as the
12   representatives of the Class.
13         9.     Defendant is directed to provide the Settlement Administrator with the
14   Class Data for each Class Member as specified by the Agreement no later than
15   fourteen (14) days after the date of entry of this order. Pursuant to the terms set
16   forth in the Agreement, the Class Data, its contents and any files containing Class
17   Data shall remain confidential and will not be disclosed to anyone except as set
18   forth in the Agreement.
19         10.    The Class Notice attached as Exhibit A to the Agreement is approved.
20   The Settlement Administrator is directed to mail the approved Class Notice by first-
21   class mail to the Class Members at their last known address no later than 14 days
22   after receipt of the Class Data.
23         11.    A Final Approval Hearing will be held on July 26, 2021, at 11:30 a.m.
24   in Courtroom 14A, to determine whether the Settlement should be granted final
25   approval as fair, reasonable, and adequate as to the Class Members. The Court will
26   hear all evidence and argument necessary to evaluate the Settlement and will
27   consider the request for approval of attorneys’ fees and costs and for approval of
28   the Class Representative Service Payments. The Court grants preliminary approval
                                              -3-
                                                                            20cv879-LAB-NLS
Case 3:20-cv-00879-LAB-NLS Document 31 Filed 03/31/21 PageID.660 Page 5 of 5



 1   with the condition that the Class Representative Service Payments be reduced to an
 2   amount not to exceed $5,000 to each Plaintiff. Class Members and their counsel
 3   may support or oppose the Settlement and the motion for an award of attorneys’
 4   fees and costs and the Class Representative Service Payments, if they so desire, as
 5   set forth in the Class Notice.
 6         12.    Any Class Member may appear at the final approval hearing in person
 7   or by his or her own attorney and show cause why the Court should not approve the
 8   Settlement, or object to the motion for an award of attorneys’ fees and costs and the
 9   service award. For any written comments or objections to be considered at the
10   hearing, the Class Member must submit the written objections to the Settlement
11   Administrator in compliance with the instructions in the Class Notice and describe
12   the nature of the Class Member’s comments, support or objection. Written
13   comments or objections to the Settlement or to the attorneys’ fees and costs must be
14   postmarked no later than 60 days after mailing of the Class Notice.
15         13.    The Court reserves the right to continue the date of the final approval
16   hearing without further notice to Class Members. The Court retains jurisdiction to
17   consider all further applications arising out of or in connection with the Settlement.
18   DATED: March 31, 2021
19

20                                        Hon. Larry Alan Burns
                                          United States District Judge
21

22

23

24

25

26

27

28
                                              -4-
                                                                            20cv879-LAB-NLS
